Exhibit 10.3
 
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT dated as of the 7th day of March, 2011, effective January
18, 2011 (the “Effective Date”) by and among FOREX INTERNATIONAL TRADING CORP.,
a Nevada corporation with its principal office 3753 Howard Hughes Parkway, Suite
200, Las Vegas, NV 89169
 (the “Company”), and LIAT FRANCO (“Executive”).


 
W I T N E S S E T H:
 
WHEREAS, the Company has engaged Executive as its secretary and desires to
continue to obtain the benefits of Executive’s knowledge, skill and ability in
connection with managing of the Company and to employ Executive on the terms and
conditions hereinafter set forth; and
 
WHEREAS, the Company desires to continue to engage Executive to serve at its
secretary on and subject to the terms of this Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:
 
1. Employment and Duties.
 
(a) Subject to the terms and conditions hereinafter set forth, the Company
hereby employs Executive as secretary, during the Term, as hereinafter
defined.  As secretary of the Company, Executive shall have the duties and
responsibilities associated with the secretary of a corporation.  Executive
shall also perform such other duties and responsibilities as may be determined
by the Company’s board of directors (the “Board”), as long as such duties and
responsibilities are consistent with those of the Company’s secretary.
 
(b) The “Term” shall mean the period commencing on the Effective Date and ending
one (1) year from the date of this Agreement, unless terminated earlier pursuant
to Section 5 of this Agreement.  The Term shall automatically renew for one year
terms unless terminated by the Company.
 
2. Executive’s Performance.  Executive hereby accepts the employment
contemplated by this Agreement. During the Term, Executive shall perform her
duties diligently, in good faith and in a manner consistent with the best
interests of the Company, and shall devote substantially all of her business
time to the performance of her duties under this Agreement.
 
3. Compensation.  For her services during the Term, the Company shall issue to
Executive 15,000 shares of common stock of the Company, which shall have a
standard restrictive legend under the Securities Act of 1933, as amended.  In
the event the Term of this Agreement is extended, then the number of shares of
common stock shall be determined by dividing $6,000 by the market price on the
first trading day of the Term.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Reimbursement of Expenses.  The Company shall reimburse Executive, upon
presentation of proper expense statements, for all authorized in writing,
ordinary and necessary out-of-pocket expenses reasonably incurred by Executive
during the Term in connection with the performance of her services pursuant to
this Agreement in accordance with the Company’s expense reimbursement policy.
 
5. Termination of Employment.  This Agreement may be terminated at
anytime.  However, if executive terminates this Agreement, then Executive shall
be required to return such number of shares of common stock on a pro-rata basis
representing the amount of time remaining on the Term.
 
6. Trade Secrets and Proprietary Information.
 
(a) Executive recognizes and acknowledges that the Company, through the
expenditure of considerable time and money, has developed and will continue to
develop in the future confidential information.  “Confidential information”
shall mean all information of a proprietary or confidential nature relating to
Covered Persons, including, but not limited to, such Covered Person’s trade
secrets or proprietary information, confidential know-how, and marketing,
services, products, business, research and development activities, inventions
and discoveries, whether or not patentable, and information concerning such
Covered Person’s services, business, customer or client lists, proposed
services, marketing strategy, pricing policies and the requirements of its
clients and relationships with its lenders, suppliers, licensors, licensees and
others with which a Covered Person has a business relationship, financial or
other data, technical data or any other confidential or proprietary information
possessed, owned or used by the Company, the disclosure of which could or does
have a material adverse effect on the Company, its businesses, any business in
which it proposes to engage.  Executive agrees that he will not at any time use
or disclose to any Person any confidential information relating to the Company
or any affiliate of the Company or any client of the Company which provided
confidential information to Executive; provided, however, that nothing in this
Section 6(a) shall be construed to prohibit Executive from using or disclosing
such information if he can demonstrate that such information (i) became public
knowledge other than by or as a result of disclosure by a Person not having a
right to make such disclosure or (ii) was disclosure that was authorized by the
Company.  The term “Covered Person” shall include the Company, its parent and
subsidiaries and any other Person who provides information to the Company
pursuant to a secrecy or non-disclosure agreement.
 
(b) In the event that any confidential information is required to be produced by
Executive pursuant to legal process (including judicial process or governmental
administrative subpoena), Executive shall give the Company notice of such legal
process within a reasonable time, but not later than ten business days prior to
the date such disclosure is to be made, unless Executive has received less
notice, in which event Executive shall immediately notify the Company.  The
Company shall have the right to object to any such disclosure, and if the
Company objects (at the Company’s cost and expense) in a timely manner so that
Executive is not subject to penalties for failure to make such disclosure,
Executive shall not make any disclosure until there has been a court
determination on the Company’s objections.  If disclosure is required by a court
order, final beyond right of review, or if the Company does not object to the
disclosure, Executive shall make disclosure only to the extent that disclosure
is required by the court order, and Executive will exercise reasonable efforts
at the Company’s expense, to obtain reliable assurance that confidential
treatment will be accorded the Confidential Information.
 
(c) Executive shall, upon expiration or termination of the Term, or earlier at
the request of the Company, turn over to the Company or destroy all documents,
papers, computer disks or other material in Executive’s possession or under
Executive’s control which may contain or be derived from confidential
information.  To the extent that any confidential information is on Executive’s
hard drive or other storage media, he shall, upon the request of the Company,
cause either such information to be erased from her computer disks and all other
storage media or otherwise take reasonable steps to maintain the confidential
nature of the material.
 
(d) Executive further realizes that any trading in the Company’s common stock or
other securities or aiding or assisting others in trading in the Company’s
common stock or other securities, including disclosing any non-public
information concerning the Company or its affiliates to a Person who uses such
information in trading in the Company’s common stock or other securities, may
constitute a violation of federal and state securities laws.  Executive will not
engage in any transactions involving the Company’s common stock or other
securities while in the possession of material non-public information in a
manner that would constitute a violation of federal and state securities laws.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Covenant Not To Solicit or Compete.
 
(a) During the period from the date of this Agreement until one year following
the date on which Executive’s employment is terminated, Executive will not,
directly or indirectly:
 
(i) persuade or attempt to persuade any Person which is or was a customer,
client or supplier of the Company to cease doing business with the Company,
or to reduce the amount of business it does with the Company (the terms
“customer” and “client” as used in this Section 7 to include any potential
customer or client to whom the Company submitted bids or proposals, or with whom
the Company conducted negotiations, during the term of Executive’s employment or
consulting relationship hereunder or during the twelve (12) months preceding the
termination of her employment or consulting relationship, as the case may be);
 
(ii) solicit for himself or any other Person other than the Company the business
of any Person which is a customer or client of the Company, or was a customer or
client of the Company within one (1) year prior to the termination of her
employment or consulting relationship;
 
(iii) persuade or attempt to persuade any employee of the Company, or any
individual who was an employee of the Company during the one (1) year period
prior to the lawful and proper termination of this Agreement, to leave the
Company’s employ, or to become employed by any Person in any business in the
United States whether as an officer, director, consultant, partner, guarantor,
principal, agent, employee, advisor or in any manner, which directly competes
with the business of the Company as it is engaged in at the time of the
termination of this Agreement, unless, at the time of such termination or
thereafter during the period that the Executive is bound by the provisions of
this Section 7, the Company ceases to be engaged in such activity, provided,
however, that nothing in this Section 7 shall be construed to prohibit the
Executive from owning an interest of not more than five (5%) percent of any
public company engaged in such activities.
 
(b) Executive will not, during or after the Term, make any disparaging
statements concerning the Company, its business, officers, directors and
employees that could injure, impair, damage or otherwise affect the relationship
between the Company, on the one hand, and any of the Company’s employees,
suppliers, customers, clients or any other Person with which the Company has or
may conduct business or otherwise have a business relationship of any kind and
description; provided, however, that this sentence shall not be construed to
prohibit either from giving factual information required to be given pursuant to
legal process, subject to the provisions of Section 6(b) of this Agreement.  The
Company will not make any disparaging statements concerning Executive.  This
Section 7(b) shall not be construed to prohibit the either party from giving
factual information concerning the other party in response to inquiries that
such party believes are bona fide.
 
(c) The Executive acknowledges that the restrictive covenants (the “Restrictive
Covenants”) contained in Sections 6 and 7 of this Agreement are a condition of
her employment and are reasonable and valid in geographical and temporal scope
and in all other respects. If any court determines that any of the Restrictive
Covenants, or any part of any of the Restrictive Covenants, is invalid or
unenforceable, the remainder of the Restrictive Covenants and parts thereof
shall not thereby be affected and shall remain in full force and effect, without
regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable.
 
(d) Nothing in this Section 7 shall be construed to prohibit Executive from
owning a passive, non-management interest of less than 5% in any public company
that is engaged in activities prohibited by this Section 7.
 
8. Inventions and Discoveries. Executive agrees promptly to disclose in writing
to the Company any invention, design, system, process, development or other
discovery or intellectual property (collectively, “inventions and discoveries”)
conceived, created or made by him during the Term, whether created or developed
by himself or with others, whether during or after working hours, in any
business in which the Company is then engaged or which otherwise relates to any
product or service dealt in by the Company and such inventions and discoveries
shall be the Company’s sole property, regardless of whether such inventions and
discoveries are otherwise treated as work performed for hire and regardless of
whether such inventions and discoveries are or can be patented, registered or
copyrighted. Upon the Company’s request, and at the Company’s cost and expense,
Executive shall execute and assign to the Company all applications for
copyrights, trademarks and letters patent of the United States and such foreign
countries as the Company may designate, and Executive shall execute and deliver
to the Company such other instruments as the Company deems necessary to vest in
the Company the sole ownership of all rights, title and interest in and to such
inventions and discoveries, as well as all copyrights and/or patents. Executive
shall also give the Company all assistance it may reasonably require, including
the giving of testimony in any suit, action, investigation or other proceeding
in connection with the foregoing.  If Executive is required to give such
testimony subsequent to the Term, the Company shall pay her reasonable
out-of-pocket expenses incurred in connection with such testimony.
 
 
3

--------------------------------------------------------------------------------

 
 
9. Injunctive Relief. Executive agrees that her violation or threatened
violation of any of the provisions of Sections 6, 7 or 8 of this Agreement shall
cause immediate and irreparable harm to the Company. In the event of any breach
or threatened breach of any of said provisions, Executive consents to the entry
of preliminary and permanent injunctions by a court of competent jurisdiction
prohibiting Executive from any violation or threatened violation of such
provisions and compelling Executive to comply with such provisions. This
Section 9 shall not affect or limit, and the injunctive relief provided in this
Section 9 shall be in addition to, any other remedies available to the Company
at law or in equity or in arbitration for any such violation by Executive.
Subject to Section 7(c) of this Agreement, the provisions of Sections 6, 7, 8
and 9 of this Agreement shall survive any termination of this Agreement and
Executive’s employment and consulting relationship pursuant to this Agreement.
 
10. Indemnification. The Company shall provide Executive with payment of legal
fees and indemnification to the maximum extent permitted by the Company’s or the
Company’s, as the case may be, certificate of incorporation, by-laws and
applicable law.
 


 
11. Representations by the Parties.
 
(a) Executive represents, warrants, covenants and agrees that he has a right to
enter into this Agreement, that he is not a party to any agreement or
understanding, oral or written, which would prohibit performance of her
obligations under this Agreement, and that he will not use in the performance of
her obligations hereunder any proprietary information of any other party which
he is legally prohibited from using.
 
(b) The Company represents, warrants and agrees that it has full power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.
 
12. Miscellaneous.
 
(a) Any notice, consent or communication required under the provisions of this
Agreement shall be given in writing and sent or delivered by hand, overnight
courier or messenger service, against a signed receipt or acknowledgment of
receipt, or by registered or certified mail, return receipt requested, or
telecopier or similar means of communication if receipt is acknowledged or if
transmission is confirmed by mail as provided in this Section 12(a), to the
parties at their respective addresses set forth at the beginning of this
Agreement or by telecopier to the Company at (    )    -    or to Executive at
(      )              , with notice to the Company being sent to the attention
of the individual who executed this Agreement on its behalf. Any party may, by
like notice, change the Person, address or telecopier number to which notice is
to be sent.  If no telecopier number is provided for Executive, notice to him
shall not be sent by telecopier.
 
(b) This Agreement shall in all respects be construed and interpreted in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Nevada applicable to contracts executed and to be performed wholly
within such State, without regard to principles of conflicts of laws.  Each
party hereby (i) consents to the exclusive jurisdiction of the federal courts in
Clark County, Nevada, (ii) agrees that any process in any action commenced in
such court under this Agreement may be served upon it or him personally, either
(x) by certified or registered mail, return receipt requested, or by courier
service which obtains evidence of delivery, with the same full force and effect
as if personally served upon such party, or (y) by any other method of service
permitted by law, and (iii) waives any claim that the jurisdiction of any such
court is not a convenient forum for any such action and any defense of lack of
in personam jurisdiction with respect thereof.
 
(c)  If any term, covenant or condition of this Agreement or the application
thereof to any party or circumstance shall, to any extent, be determined to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to parties or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law, and any court or arbitrator
having jurisdiction may reduce the scope of any provision of this Agreement,
including the geographic and temporal restrictions set forth in Section 7 of
this Agreement, so that it complies with applicable law.
 
(d) This Agreement constitute the entire agreement of the Company and Executive
as to the subject matter hereof, superseding all prior or contemporaneous
written or oral understandings or agreements, including any and all previous
employment agreements or understandings, all of which are hereby terminated,
with respect to the subject matter covered in this Agreement. This Agreement may
not be modified or amended, nor may any right be waived, except by a writing
which expressly refers to this Agreement, states that it is intended to be a
modification, amendment or waiver and is signed by both parties in the case of a
modification or amendment or by the party granting the waiver. No course of
conduct or dealing between the parties and no custom or trade usage shall be
relied upon to vary the terms of this Agreement. The failure of a party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(e) No party shall have the right to assign or transfer any of its or her rights
hereunder except that the Company’s rights and obligations may be assigned in
connection with a merger of consolidation of the Company or a sale by the
Company of all or substantially all of its business and assets.
 
(f) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors, executors, administrators and
permitted assigns.
 
(g) The headings in this Agreement are for convenience of reference only and
shall not affect in any way the construction or interpretation of this
Agreement.
 
(h) This Agreement may be executed in counterparts, each of which when so
executed and delivered will be an original document, but both of which
counterparts will together constitute one and the same instrument.
 


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
FOREX INTERNATIONAL TRADING CORP.
               
 
By:
/s/     
Name:
Darren Dunckel     Title: CEO                     EXECUTIVE:                    
Liat Franco
         

 


                                











5